Case: 21-30176    Document: 00516158094       Page: 1    Date Filed: 01/07/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    January 7, 2022
                               No. 21-30176                          Lyle W. Cayce
                             Summary Calendar                             Clerk



   Dean E. Gilbert,

                                                        Plaintiff—Appellant,

                                    versus

   Thomas J. Cortazzo, individually, and as counsel for
   the Succession of Bernadette Gaines Gilbert; Darryl
   M. Gilbert, individually, and as an heir to the
   Succession of Bernadette Gaines Gilbert; Dwight A.
   Gilbert, individually, and in his capacity as
   Administrator for the Succession of Bernadette
   Gaines Gilbert; Debra Dave, an agent to the Succession
   of Bernadette Gaines Gilbert; Sidney H. Cates, IV,
   individually, and in his capacity as Judge of the
   Orleans Parish Civil District Court,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:20-CV-3428


   Before Clement, Haynes, and Higginson, Circuit Judges.
Case: 21-30176      Document: 00516158094           Page: 2   Date Filed: 01/07/2022

                                     No. 21-30176


   Per Curiam:*
          This case is the fifth lawsuit brought by Dean Gilbert (“Gilbert”)
   concerning the succession proceedings of Bernadette Gaines Gilbert,
   Gilbert’s mother. After the case was removed to the United States District
   Court for the Eastern District of Louisiana, Gilbert filed separate motions to
   disqualify district court Judge Vitter and Magistrate Judge Roby from
   presiding over his case. Gilbert alleged that both judges were biased against
   him. Judge Vitter denied the motion against her and then remanded the case
   to state court, finding a lack of federal jurisdiction. No judgment was entered
   on the motion to disqualify Magistrate Judge Roby. Gilbert now appeals,
   arguing that the district court abused its discretion in: (1) denying his motion
   to disqualify Judge Vitter; and (2) “precluding” a response to his motion to
   disqualify Magistrate Judge Roby. We disagree and affirm the district court.
          First, we consider the district court’s denial of Gilbert’s motion to
   disqualify Judge Vitter. We review the denial of a motion to disqualify for
   abuse of discretion. See Matassarin v. Lynch, 174 F.3d 549, 571 (5th Cir. 1999).
   Pursuant to 28 U.S.C. § 455(a): “Any justice, judge, or magistrate judge of
   the United States shall disqualify himself in any proceeding in which his
   impartiality might reasonably be questioned.” See also 28 U.S.C. § 144
   (proscribing procedure for bias or prejudice challenges). When considering
   accusations of bias, “[t]he Court asks not whether a judge harbors an actual,
   subjective bias, but instead whether, as an objective matter, the average judge
   in his position is likely to be neutral, or whether there is an unconstitutional
   potential for bias.” Williams v. Pennsylvania, 579 U.S. 1, 9 (2016) (cleaned
   up) (quoting Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868, 881




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 21-30176      Document: 00516158094          Page: 3   Date Filed: 01/07/2022




                                    No. 21-30176


   (2009)). We find the record devoid of any facts that would, as an objective
   matter, suggest bias.
          That leaves only the motion to disqualify Magistrate Judge Roby
   remaining. “The courts of appeals . . . have jurisdiction of appeals from all
   final decisions of the district courts of the United States.” 28 U.S.C. § 1291.
   Absent a final decision—i.e., a judgment or an order, see Fed. R. App. P.
   4(a)(7)—we lack jurisdiction. See First RepublicBank Fort Worth v. Norglass,
   Inc., 958 F.2d 117, 119 (5th Cir. 1992). The district court did not enter
   judgment on Gilbert’s motion to disqualify Magistrate Judge Roby; thus, we
   cannot consider Gilbert’s appeal on that front.
          Affirmed.




                                         3